Citation Nr: 1400178	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-41 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation for degenerative disc disease, status post lumbosacral strain, to include an evaluation in excess of 10 percent prior to October 9, 2009, and an evaluation in excess of 20 percent as of October 9, 2009.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel





INTRODUCTION

The Veteran had active service from June 1966 to February 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This claim was previously remanded by the Board in May 2013 for further evidentiary development.  


FINDING OF FACT

As of October 10, 2007, the Veteran's thoracolumbar spine disability has been manifested by painful motion, essentially limiting forward flexion to 60 degrees, as well as guarding severe enough to result in an abnormal gait; it has not been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable or unfavorable ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an evaluation of 20 percent for a thoracolumbar spine disability, as of October 10, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

2.  The criteria for establishing entitlement to an evaluation in excess of 20 percent for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In the present case, VA notified the Veteran of the need to show a worsening in his disability in a letter dated December 2007.  This letter also notified the Veteran as to how disability ratings and effective dates are assigned.  This letter was provided to the Veteran prior to the initial adjudication of his claim.  He was also provided with a letter dated November 2008 that specifically informed him of the need to show how this disability impacted his employment.  While this letter was not provided to the Veteran until after the initial adjudication of his claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in January 2008 and August 2013, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its May 2013 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) requested that the Veteran provide additional information about any other treatment providers in a letter dated June 2013.  The Veteran was also scheduled for a new VA examination, and additional VA treatment records were associated with the record.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Analysis

The Veteran contends that he is entitled to an increased evaluation for his service-connected thoracolumbar spine disability.  For historical purposes, service connection was originally established for a low back disability in a July 1978 rating decision.  A 10 percent evaluation was assigned under the then in effect Diagnostic Code 5295, effective as of February 25, 1978.  In October 2007, VA received a claim from the Veteran seeking a higher evaluation.  This claim was denied in an April 2008 rating decision.  A timely notice of disagreement was received from the Veteran in April 2008, but the 10 percent evaluation was continued in an August 2010 statement of the case.  The Veteran appealed this decision to the Board in September 2010.  

In an August 2013 rating decision, an increased evaluation of 20 percent was assigned, effective as of October 9, 2009.  As such, the issues before the Board are entitlement to an evaluation in excess of 10 percent prior to October 9, 2009, and entitlement to an evaluation in excess of 20 percent as of October 9, 2009.  

A private October 2006 magnetic resonance image (MRI) report found mild spondylosis at L5-S1 without significant stenosis or HNP.  According to a September 2007 X-ray report, alignment of the lumbar spine was normal.  There was narrowing of the L5-S1 disc space, but the remainder of the intervertebral disc spaces were preserved and the vertebral body heights maintained.  

The Veteran was afforded a VA examination of the lumbar spine in January 2008.  The Veteran endorsed stiffness and constant low back pain.  He denied weakness.  The pain reportedly traveled to the left hip and down the leg to the foot.  The pain could be elicited by physical activity and stress, but it could also arise on its own.  The Veteran reported that during these times he could not function without medication.  The Veteran denied any periods of incapacitation.  Physical examination revealed the Veteran's posture to be within normal limits.  However, his gait was abnormal in that it was slow and deliberate.  He did not require any assistive devices for ambulation.  Range of motion testing revealed flexion to 80 degrees (with pain at 60 degrees), extension to 30 degrees (with pain at 20 degrees), bilateral lateral flexion to 30 degrees (with pain at 20 degrees) and bilateral rotation to 30 degrees (with pain at 25 degrees), for a combined range of motion of 230 degrees.  Joint function was additionally limited by pain, fatigue, weakness and lack of endurance.  However, it was not additionally limited by incoordination.  These factors did not result in any further limitation of motion upon repetition.  The curvature of the spine was deemed to be normal and there were no signs of intervertebral disc syndrome.  Neurologic testing was also performed.  Motor and sensory function were deemed to be within normal limits, but knee jerk and ankle jerk reflexes were 1+, bilaterally.  The examiner diagnosed the Veteran with degenerative disc disease at L5-S1.  

According to an April 2013 VA treatment note, the Veteran was suffering from chronic low back pain.  The Veteran reported that his back pain was keeping him up more at night.  

Finally, the Veteran was most recently afforded a VA examination of the spine in August 2013.  The examiner noted that the Veteran was suffering from spondylosis of the lumbar spine.  The Veteran reported pressure in the low back with numbness into the left leg.  Prolonged standing aggravated his back pain.  The Veteran denied any treatment, evaluation or medication related to his back condition.  The Veteran also did not describe any limitations in activities of daily living.  He did not require any braces or aids.  The Veteran also did not report flare-ups involving his spine.  Physical examination revealed thoracolumbar range of motion to be forward flexion to 70 degrees, extension to 25 degrees, bilateral lateral flexion to 25 degrees and bilateral lateral rotation to 25 degrees, for a combined range of motion of 195 degrees.  The examiner noted that there was no objective evidence of any painful motion and there was no change in degree of motion upon repetition.  There was functional loss and/or impairment due to less movement than normal.  The examiner concluded that the Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  Muscle testing of the lower extremities revealed normal strength with no atrophy.  Reflexes were absent, however, in both lower extremities.  Sensation was normal in the right lower extremity, but decreased in the left lower extremity.  The examiner described the Veteran's pain and numbness of the left lower extremity as "mild."  No other neurological abnormalities were found upon examination.  The examiner also concluded that the Veteran did not suffer from intervertebral disc syndrome of the thoracolumbar spine.  X-rays revealed arthritis, but confirmed there was no vertebral fracture.  Finally, the examiner opined that this disability did not impact the Veteran's ability to work.  

The above evidence demonstrates that a 20 percent evaluation is warranted as of October 10, 2007 - the actual date of receipt of the Veteran's claim for an increased evaluation.  However, the preponderance of the evidence of record demonstrates that an evaluation in excess of 20 percent is not warranted at any time during the pendency of this claim.  The Veteran's thoracolumbar spine disability is rated under Diagnostic Code 5237.  This code is rated under the following general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

38 C.F.R. § 4.71a.  

According to the January 2008 VA examination report, the Veteran was capable of forward flexion to 80 degrees.  However, it was noted that pain was evident at just 60 degrees.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2012).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2013).  

Furthermore, while muscle spasms were not noted in the examination report, the examiner did indicate that the Veteran had an abnormal gait in that he was slow and deliberate.  Therefore, when considering functional impairment, and recognizing that there was guarding of sufficient severity to result in an abnormal gait, a 20 percent evaluation is warranted as of October 10, 2007.  

However, the preponderance of the evidence of record demonstrates that an evaluation in excess of 20 percent is not warranted at any time during the pendency of this claim.  A higher evaluation of 40 percent is warranted when there is evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  In January 2008, the Veteran was capable of forward flexion to 60 degrees before he experienced any pain.  The August 2013 examiner also found that the Veteran was capable of forward flexion to 70 degrees without pain.  As such, the Veteran has clearly maintained a degree of forward flexion far in excess of 30 degrees throughout the pendency of this claim.  The Board has again considered whether a higher rating may be warranted due to functional loss.  However, the Veteran denied flare-ups upon examination in August 2013, and the examiner noted no objective evidence of pain throughout the Veteran's range of motion.  As such, there is no evidence of functional loss so severe to warrant an evaluation in excess of 20 percent.  

Likewise, the evidence clearly demonstrates that the Veteran does not suffer from favorable ankylosis of the entire thoracolumbar spine.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).  The Veteran has maintained a significant degree of motion of the spine, demonstrating that ankylosis is not present.  As such, an evaluation in excess of 20 percent is not warranted at any time during the pendency of this claim.  

The Board notes that the Appeals Management Center increased the Veteran's disability evaluation to 20 percent, effective as of October 9, 2009, in an August 2013 rating decision.  It is unclear how the AMC determined that October 9, 2009, was the appropriate effective date.  The rating decision suggests that this was the date of receipt of the Veteran's increased rating claim.  However, the record clearly reflects that the Veteran's claim was in fact received on October 10, 2007.  

Note (1) to 38 C.F.R. § 4.71a also instruct the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  The Veteran has routinely denied symptoms of bladder of bowel impairment.  The Board recognizes that there is evidence of neurologic symptoms in the lower extremities.  However, a review of the record reveals that service connection is already established for peripheral neuropathy of the lower extremities.  As such, the record fails to reflect any additional neurological abnormalities that would warrant a separate rating in this case.  

As a final matter, the Board recognizes that the Veteran believes he is entitled to a higher evaluation for his service-connected thoracolumbar spine disability.  However, he has not provided VA with any medical evidence or lay assertion to indicate that he meets the schedular criteria for an evaluation in excess of 20 percent at any time during the pendency of this case.  As such, his assertions fail to reflect that a higher rating is warranted.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that a 20 percent evaluation is warranted as of October 10, 2007.  See 38 U.S.C. § 5107(b).  The Veteran's claim is granted in this limited respect.  However, the preponderance of the evidence is against the claim of entitlement to an evaluation in excess of 20 percent for a thoracolumbar spine disability.  This aspect of the Veteran's claim is denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected thoracolumbar spine disability on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of pain which limits his mobility and ability to stand.  His 20 percent rating contemplates a significant degree of limited motion and pain.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the present case, the Veteran has not alleged that he cannot work because of his thoracolumbar spine disability.  The August 2013 VA examiner also concluded that there was no evidence of an impact on the Veteran's ability to work.  Thus, further consideration of this matter is not warranted.










	(CONTINUED ON NEXT PAGE)
ORDER

A 20 percent evaluation for degenerative disc disease, status post lumbosacral strain, is granted as of October 10, 2007, subject to the law and regulations governing the payment of monetary benefits.  

The claim of entitlement to an evaluation in excess of 20 percent for degenerative disc disease, status post lumbosacral strain, is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


